DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter, III (US 4,842,912) in view of Okamoto (JP S59-96028).
Regarding claim 1, Hutter teaches adhesive attachment assemblies (“a bonded assembly”) (Col. 1, Lines 13-14). The adhesive attachments include a substrate surface (#12) and an attachment footplate (“a connector comprising a bonding surface arranged with a gap to the substrate and a support zone surrounding said bonding surface”) (#24) (Fig. 20). Between the susbtrate and the attachment footplate is a bonding agent (“hardened adhesive at least partially occupying said sealed volume, the adhesive holding the connector on the substrate via the bonding surface”) (Col. 10, Lines 30-47). A mounting fixture (#18) which includes an annular ring (#98) is additionally applied to protect and shield the attachment footplate (“at least one gasket compressed between the substrate and the support zone, said gasket delaminating a sealed volume”) (Col. 10, Lines 30-47; Fig. 20). Hutter further teaches an excess amount of the bonding agent may be applied to the substrate surface (Col. 10, Lines 30-39). 
Hutter is silent with respect to a recessed overflow groove formed between the bonding surface and the support zone and forming part of the sealed volume.
Okamoto teaches a molding mounting structure that is mounted on a vehicle body with an adhesive in a protector molding (Paragraph [0001]). The structure provides adhesive reservoirs which accepts the adhesive as the mounting structure is applied to a surface in order to increase the adhesive force of the structure (Paragraph [0003]). 

Regarding claim 2, Hutter in view of Okamoto teaches the adhesive attachment assemblies as discussed above with respect to claim 1. As illustrated in figure 20, the attachment footplate base (“first element”) (#24) is provided with a stud (“second element being secured to the first element”) (#14) (Col. 6, Lines 14-19). 
Regarding claim 3, Hutter in view of Okamoto teaches the adhesive attachment assemblies as discussed above with respect to claim 1. As illustrated in figure 20, the attachment footplate base (“first element”) (#24) is provided with a stud (“second element being secured to the first element”) (#14) (Col. 6, Lines 14-19). 
Hutter is silent with respect to the interface for attaching an external element, such as the stud, and in which the interface has a mechanical breaking strength that is lower than a mechanical breaking strength of the hardened adhesive.
However, it would have been obvious to one of ordinary skill in the art before the time of the invention to optimize the ----mechanical strengths of the interface of the attachment footplate and the bonding agent taught by Hutter as the invention is directed to adhesive attachment assemblies, as discussed above with respect to claim 1, and the Applicant's invention is also directed towards bonded assemblies (See instant claim 1). As such, the mechanical strengths of the interface of the attachment footplate and the bonding agent as claimed is well within the purview of one of ordinary skill in the art. Furthermore, because the assemblies of Hutter and the instant invention are directed towards overlapping fields as discussed above, the mechanical strengths of the interface of the attachment footplate and the 
Regarding claim 6, Hutter in view of Okamoto teaches the adhesive attachment assemblies as discussed above with respect to claim 1. As discussed above, Hutter in view of Okamoto teaches the attachment footplate with the adhesive reservoirs in order to receive the excess adhesive (“the connector comprises a one-piece component comprising the bonding surface and the support zone, the overflow groove being formed in the one-piece component”). 

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hutter, III (US 4,842,912) in view of Okamoto (JP S59-96028) as applied to claim 1 above, and further in view of Rayburn et al. (US 6,036,804).
Regarding claim 4-5, Hutter in view of Okamoto teaches the adhesive attachment assemblies as discussed above with respect to claim 1. 
Hutter is silent with respect to the attachment footplate further comprising a flexible coating, as required by claim 4, and that coating forming at least one gasket as required by claim 5. 
Rayburn teaches protective caps and fastener covers which provide an air-tight and a liquid-tight seal in order to prevent leaks and rust (Col. 1, Lines 13-21; Col. 7, Lines 48-52). The covers include a top layer of aluminum on a polyethylene film layer on an adhesive layer (col. 5, Lines 4-21). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the adhesive assemblies of Hutter such that they further include the .

Response to Arguments
Applicant's arguments filed 4/26/2021 have been fully considered but they are not persuasive.
On pages 9-17, applicant argues that the amended claims language of a “compressed gasket” overcomes the previous rejection in that what the examiner considers as the gasket of Hutter is applied with a force but that force is then removed which would, therefore, teach only a gasket and not a compressed gasket as required by the claim.
The examiner notes that this limitation still may be interpreted as a product-by-process limitation such that one of ordinary skill in the art would read the limitation of a compressed gasket as a gasket which is compressed at any point in time. As such, this limitation is taught by Hutter such that the examiner considers the mounting fixture (#18) with the annular ring (#98) as the gasket of applicant’s claimed invention. As indicated by the applicant and taught by Hutter, a pressure is applied to this annular ring which results in a compressive force attaching the adhesive footplate to the substrate in a manner nearly identical to that of applicant’s submitted drawings. As such, the examiner contends that the annular ring which is compressed during formation would teach the limitation of “a compressed gasket.” The examiner further notes that should the applicant have any questions or concerns, an interview may be conducted in order to advance the current application.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783


	/MARIA V EWALD/                                                                 Supervisory Patent Examiner, Art Unit 1783